Citation Nr: 1024739	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensable prior to November 30, 
2007, 10 percent from November 30, 2007, to November 7, 2009, and 
30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1956 to 
September 1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

This case was brought before the Board in November 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with a 
VA examination.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased evaluation for his service-
connected bilateral hearing loss disability.  On May 7, 2008, the 
RO issued a rating decision awarding a 10 percent evaluation for 
bilateral hearing loss effective November 30, 2007.  The rating 
decision indicates it considered November 2007 and May 2008 
statements from the Veteran, VA outpatient treatment reports from 
August 2004 to April 2006, a February 2008 audiogram, a February 
2008 VA examination.  After reviewing the claims file, the Board 
observes VA records were last associated with the claims file in 
January 2005.  Furthermore, the November 2007 and May 2008 
statements from the Veteran and February 2008 VA examination 
report have not been associated with the claims file.  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board 
has identified possible outstanding VA records pertinent to the 
Veteran's current claims on appeal, VA must undertake efforts to 
acquire such documents as these records may be material to his 
claims; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims file 
all evidence considered by the May 7, 
2008, rating decision, including the 
following:

a.	all VA treatment records and reports 
for the period from January 2005 to 
the present. 

b.	Statements from the Veteran dated 
November 30, 2007, and May 6, 2008.

c.	February 2008 VA audiogram.

d.	February 2008 VA examination report.

A response, negative or positive, should 
be associated with the claims file. 
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


